DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 19, 2021:
Claims 1-4 and 7-10 are pending. Claims 5-6 and 11-12 have been cancelled as per applicant’s request.
The previous 112 rejection has been withdrawn in light of the cancellation of claims 6 and 12.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (WO 00/36688) in view of Kritzer et al. (US 2012/0107650) and Hirose et al. (US 2017/0373302).
Regarding Claim 1, Givon teaches a package for a metal air battery (Abstract) which permits the egress of hydrogen out of the packaging, which can build up during the storage of metal-air batteries (pg. 2, lines 32-33) (i.e. a system for providing a safety mechanism for sealed packages) comprising a one way valve (Fig. 2, #510) adhered to 
Givon further teaches a one way valve is the product V45 Aromafine. (pg. 4, line 4). The material of the one way valve is inherently non-reactive because if the one way valve were reactive to the gases released by the battery, then corrosion of the one way valve would occur, rendering it unusable for its purpose. The packaging system of Givon aims to prevent corrosion, and thus the material would have to be unreactive to some degree, or else it would fail to do what its purpose is.
Givon does not explicitly teach a one-way valve further comprising a flap that covers the opening that opens towards the outside of the package wherein the pre-determined pressure limit is 0.1 psi.
However, Kritzer et al. teaches a valve apparatus provided for a housing of an electrochemical current source (abstract) (which can be batteries that release hydrogen, Para. [0022]) which includes a closing element (Fig. 5, #6) (i.e. one-way valve) which closes a housing opening (i.e. covering a housing opening), and opens so that fluids can escape from an inner space of the housing (Para. [0019], lines 1-5), the fluids being gases (Para. [0025]), wherein if the interior chamber of the housing reaches or exceeds a predetermined excess pressure, the closing element (i.e. one –way valve) is pressed away from the housing opening by the inner pressure, and the housing opening is 
The combination of the closing element designed as a flap as taught by Kritzer et al., with the valve of Givon would yield the predictable result of a one-way valve allowing for the gas built up inside the housing to be released to the outside.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the closing element designed as a flap as taught by Kritzer et al., with the valve of Givon, as the combination would yield the predictable result of a one-way valve allowing for the gas built up inside the housing to be released to the outside.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, modifying the valve of Givon to use the flap valve of Kritzer et al. would have been an obvious matter of design choice as modifying the valve to comprise a flap would have yielded predictable results as explained above, and valves designed as a flap is known in the art as a suitable design choice for one-way valves (Kritzer et al. -- Para. [0026], lines 1-2).
Givon as modified by Kritzer et al. does not teach the one-way valve allowing movement of gas from inside the sealed package to outside the sealed package when the pressure inside the sealed package rises above 0.1 psi (i.e. a range of pressure above 0.1 psi) .
Hirose et al. teaches a pressure release valve on a battery cover (Fig. 1, #17) (i.e. a valve attached to a sealed package that contains a battery) wherein the pressure 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 2, Givon as modified by Kritzer et al. teaches all of the elements of claim 1 as explained above.
Givon further teaches the one way valve (Fig. 2, #510) is adhered (i.e. attached) to the bag (Fig. 2, #500) (i.e. sealed package) through an adhesive (i.e. using an adhesive material) (pg. 4, lines 9-10).
Regarding Claim 3, Givon as modified by Kritzer et al.  teaches all of the elements of claim 1 as explained above.
Givon further teaches the one way valve (Fig. 2, #510) is adhered (i.e. attached) to the bag (Fig. 2, #500) (i.e. sealed package) by thermally bonding the valve to the bag (i.e. using heat) (pg. 4, lines 9-12).
 Regarding Claim 4, Givon as modified by Kritzer et al. teaches all of the elements of claim 1 as explained above.
Givon further teaches a hole (Fig. 2, #505) that opens towards the outside of the bag (Fig. 2, #500) (i.e. package).
Regarding Claim 7, Givon teaches a package for a metal air battery (Abstract) which permits the egress of hydrogen out of the packaging, which can build up during the storage of metal-air batteries (pg. 2, lines 32-33) (i.e. providing a safety mechanism for a sealed package comprising a one way valve (Fig. 2, #510) adhered to the packaging (pg. 3, lines 1-4) (i.e. attaching a one-way valve to the sealed package) which contains a battery pack (Fig. 2, #510) (i.e. that contains a battery) wherein the one way valve permits gas to escape from the enclosure of the bag (Fig. 2, #500) (i.e. allows movement of gas from inside the sealed package to outside the sealed package) (pg. 3, lines 30-33) wherein hydrogen gas may be produced and may be permitted to escape from the enclosure via a one way valve (pg. 3, line 33 & pg. 4 lines 1-3) (i.e. when pressure inside the sealed package rises above a pre-determined pressure limit, as “a pre-determined pressure limit” can merely be a pressure at which any hydrogen is generated).

Givon does not explicitly teach a one-way valve further comprising a flap that covers the opening that opens towards the outside of the package.
However, Kritzer et al. teaches a valve apparatus provided for a housing of an electrochemical current source (abstract) (which can be batteries that release hydrogen, Para. [0022]) which includes a closing element (Fig. 5, #6) (i.e. one-way valve) which closes a housing opening (i.e. covering a housing opening), and opens so that fluids can escape from an inner space of the housing (Para. [0019], lines 1-5), the fluids being gases (Para. [0025]), wherein if the interior chamber of the housing reaches or exceeds a predetermined excess pressure, the closing element (i.e. one –way valve) is pressed away from the housing opening by the inner pressure, and the housing opening is opened) (i.e. opens towards the outside of the package)  (Para. [0022], lines 14-19), and the closing element can be designed as a flap (Para. [0026], lines 1-2).
The combination of the closing element designed as a flap as taught by Kritzer et al., with the valve of Givon would yield the predictable result of a one-way valve allowing for the gas built up inside the housing to be released to the outside.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the closing element designed as a flap as taught by Kritzer et al., with the valve of Givon, as the combination would yield the predictable result of a one-way valve allowing for the gas built up inside the housing to be released to the outside.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, modifying the valve of Givon to use the flap valve of Kritzer et al. would have been an obvious matter of design choice as modifying the valve to comprise a flap would have yielded predictable results as explained above, and valves designed as a flap is known in the art as a suitable design choice for one-way valves (Kritzer et al. -- Para. [0026], lines 1-2).
Givon as modified by Kritzer et al. does not teach the one-way valve allowing movement of gas from inside the sealed package to outside the sealed package when the pressure inside the sealed package rises above 0.1 psi (i.e. a range of pressure above 0.1 psi) .
Hirose et al. teaches a pressure release valve on a battery cover (Fig. 1, #17) (i.e. a valve attached to a sealed package that contains a battery) wherein the pressure released valve is activated at a valve activation pressure P3 (i.e. pre-determined pressure limit) (Para. [0062], [0070]) and allows internal pressure to be released (Para. [0062]), wherein the valve activation pressure is a value greater than or equal to 0.5 MPa and less than 2.0 MPa (i.e. about 76 psi to 290 psi). Although Hirose et al. does not explicitly teach pre-determined pressure limit of 0.1 psi (i.e. a range of pressure above 0.1 psi), Hirose et al. further teaches the valve activation pressure can be adjusted to a pressure at which the pressure release valve is activated before cracks or 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 8, Givon as modified by Kritzer et al. teaches all of the elements of claim 7 as explained above.
Givon further teaches as modified by Kritzer et al. the one way valve (Fig. 2, #510) is adhered (i.e. attached) to the bag (Fig. 2, #500) (i.e. sealed package) through an adhesive (i.e. using an adhesive material) (pg. 4, lines 9-10).
Regarding Claim 9, Givon as modified by Kritzer et al. teaches all of the elements of claim 7 as explained above.
Givon further teaches the one way valve (Fig. 2, #510) is adhered (i.e. attached) to the bag (Fig. 2, #500) (i.e. sealed package) by thermally bonding the valve to the bag (i.e. using heat) (pg. 4, lines 9-12).
Regarding Claim 10, Givon as modified by Kritzer et al. teaches all of the elements of claim 7 as explained above.
.
Response to Arguments
Applicant’s arguments filed March 19, 2021 with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729